Exhibit 10.3
TRW AUTOMOTIVE INC.
EXECUTIVE OFFICER
RETENTION AWARD AGREEMENT
     This Retention Award Agreement (this “Agreement”), is entered into and made
effective as of February 26, 2009 (the “Effective Date”), by and between TRW
Automotive Inc., a Delaware corporation (the “Company”), and _________ (the
“Executive”). This Award is granted by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).
     Section 1. Definitions.
          (a) “Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, or any successor statute
thereto.
          (b) “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person or any other Person designated by the Committee in which any
Person has an interest.
          (c) “Award” shall mean the retention award granted pursuant to this
Agreement.
          (d) “Cause” shall have the meaning given to such term in the Closing
Date Employment Agreement or, if not defined therein or if there is no such
agreement, “Cause” means (i) such Executive’s continued failure substantially to
perform such Executive’s duties (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Company or any of its Subsidiaries or Affiliates to the
Executive of such failure, (ii) dishonesty in the performance of the Executive’s
duties, (iii) such Executive’s conviction of, or plea of nolo contendere to, a
crime constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, (iv) such Executive’s
willful malfeasance or willful misconduct in connection with such Executive’s
duties or any act or omission which is injurious to the financial condition or
business reputation of the Company or any of its Subsidiaries or Affiliates or
(v) such Executive’s breach of any non-competition, non-solicitation or
confidentiality provisions to which the Executive is subject.
          (e) “Change in Control” shall mean (A) the sale or disposition, in one
or a series of related transactions, of all or substantially all of the assets
of Holdings or the Company to any “person” or “group” (as such terms are defined
in Sections 13(d)(3) and 14(d)(2) of the Act) other than Automotive Investors
L.L.C. (“AI”) or any of its Affiliates, (B) any person or group, other than AI
or any of its Affiliates, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act), directly or indirectly, of more than 50%
of the total voting power of the voting stock of Holdings or the Company ,
including by way of merger, consolidation or otherwise and AI or any of its
Affiliates cease to control the Board of Directors

1



--------------------------------------------------------------------------------



 



of Holdings (the “Holdings Board”) or the Board of Directors of the Company,
(C) any “person” or “group” (as defined above) other than AI or its Affiliates
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition of such person or group) ownership of stock of Holdings
or the Company possessing 30 percent or more of the total voting power of the
stock of Holdings or the Company , as applicable, or (D) a majority of the
members of the Holdings Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Holdings Board, as it was constituted at the beginning of such
12-month period.
          (f) “Closing Date” shall mean February 28, 2003.
          (g) “Closing Date Employment Agreement” shall mean a written
employment agreement between the Company or any of its Subsidiaries and the
Executive which is or was entered into as of or after the Closing Date (as the
same may be amended, modified or supplemented in accordance with the terms
thereof).
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto.
          (i) “Disability” shall have the meaning given such term in the Closing
Date Employment Agreement or, if not defined therein or if there shall be no
such agreement, “disability” of the Executive shall have the meaning ascribed to
such term in the long-term disability plan or policy maintained by the Company
or one or more members of the Company’s controlled group of corporations (as
defined in Section 1563 of the Code), as in effect from time to time.
          (j) “Good Reason” shall have the meaning given to such term in the
Closing Date Employment Agreement.
          (k) “Holdings” shall mean TRW Automotive Holdings Corp., a Delaware
corporation.
          (l) “NYSE” shall mean the New York Stock Exchange.
          (m) “Person” shall mean any individual, firm, corporation,
partnership, limited liability company, trust, incorporated or unincorporated
association, joint venture, joint stock company, governmental body or other
entity of any kind.
          (n) “Shares” shall mean shares of the common stock, par value $0.01
per share, of Holdings.
          (o) “Subsidiary” shall mean a subsidiary corporation, as defined in
Section 424(f) of the Code.
          (p) “Termination of Employment” shall mean a separation from service
from the Company and all of its controlled group members (as defined by
Section 1563 of the Code).

2



--------------------------------------------------------------------------------



 



     Section 2. Grant of Retention Award. The Company hereby grants to the
Executive an Award of $                    , which is subject to the terms and
conditions stated in this Agreement.
     Section 3. Vesting Requirements. Except as otherwise provided in Section 4,
the Award shall vest in two installments (“Tranche A” and “Tranche B”,
respectively), each of which shall be equal to 50% of the Award amount, as
follows:
          (a) Tranche A shall vest on the 18-month anniversary of the Effective
Date, provided the Executive remains continuously employed by the Company or one
of its Subsidiaries or Affiliates through that date; and
          (b) Tranche B shall vest on the 36-month anniversary of the Effective
Date (the “36-month Vesting Date”), provided:
               (i) the Executive remains continuously employed by the Company or
one of its Subsidiaries or Affiliates through that date; and
               (ii) the closing price of the Shares on the NYSE on any day
during the six months immediately preceding the 36-month Vesting Date is greater
than $10.00 (If at any time the Shares are no longer listed or traded on the
NYSE, the foregoing price shall be calculated in such manner as may be
determined by the Committee in its sole but reasonable discretion from time to
time).
          Subject to Section 4, once the requirements of Section 3 have been
satisfied with respect to either Tranche A or Tranche B, that tranche shall
become vested and shall thereafter be payable in accordance with Section 5.
     Section 4. Effects of Certain Events.
          (a) Death. In the event of the Executive’s death prior to satisfying
the vesting requirements of Section 3, a pro rata portion of the Award,
determined as set forth below, is immediately vested and shall be paid as soon
as administratively practicable following the date of death, but in no event
later than 90 days thereafter. The pro rata portion of the Award shall be an
amount equal to the following:
               (i) The amount of the Award multiplied by a fraction, the
numerator of which is the number of completed calendar months from the Effective
Date to the date of death and the denominator of which is 36; minus
               (ii) Any payment received under Section 5(a).
Any remaining portion of the Award is immediately forfeited and shall not become
payable.
          (b) Disability. In the event of the Executive’s Termination of
Employment due to Disability prior to satisfying the vesting requirements of
Section 3, a pro rata portion of the Award, determined as set forth below, is
immediately vested and shall be paid as soon as

3



--------------------------------------------------------------------------------



 



administratively practicable following the date of Termination of Employment due
to Disability, but in no event later than 90 days thereafter. The pro rata
portion of the Award shall be an amount equal to the following:
               (i) The amount of the Award multiplied by a fraction, the
numerator of which is the number of completed calendar months from the Effective
Date to the date of Termination of Employment due to Disability and the
denominator of which is 36; minus
               (ii) Any payment received under Section 5(a).
     Any remaining portion of the Award is immediately forfeited and shall not
become payable.
          (c) Involuntary Termination of Employment without Cause. Subject to
Section 4(e), in the event of the Executive’s involuntary Termination of
Employment without Cause prior to satisfying the vesting requirements of
Section 3, a pro rata portion of the Award, determined as set forth below, is
immediately vested and shall be paid as soon as administratively practicable
following the date of such Termination of Employment, but in no event later than
90 days thereafter. The pro rata portion of the Award shall be an amount equal
to the following:
               (i) The amount of the Award multiplied by a fraction, the
numerator of which is the number of months from the Effective Date to the date
of Termination of Employment and the denominator of which is 36; minus
               (ii) Any payment received under Section 5(a).
     Any remaining portion of the Award is immediately forfeited and shall not
become payable.
          (d) Voluntary Termination for Good Reason. Subject to Section 4(e), in
the event of the Executive’s voluntary Termination of Employment for Good
Reason, prior to satisfying the vesting requirements of Section 3, a pro rata
portion of the Award, determined as set forth below, is immediately vested and
shall be paid as soon as administratively practicable following the date of such
Termination of Employment, but in no event later than 90 days thereafter. The
pro rata portion of the Award shall be an amount equal to the following:
               (i) The amount of the Award multiplied by a fraction, the
numerator of which is the number of months from the Effective Date to the date
of Termination of Employment and the denominator of which is 36; minus
               (ii) Any payment received under Section 5(a).
     Any remaining portion of the Award is immediately forfeited and shall not
become payable.
          (e) Change in Control. In the event of the Executive’s involuntary
Termination of Employment without Cause or voluntary Termination of Employment
for Good Reason in each case following or in connection with a Change in
Control, prior to satisfying the vesting requirements of Section 3, the Award
shall be immediately 100

4



--------------------------------------------------------------------------------



 



percent vested and, to the extent not already paid under Section 5, shall be
paid as soon as administratively practicable following the date of such
Termination of Employment, but in no event later than 90 days thereafter.
          (f) Other Termination of Employment. In the event of the Executive’s
Termination of Employment for any reason other than voluntary Termination of
Employment for Good Reason, involuntary Termination of Employment without Cause,
or Termination of Employment due to Disability or death prior to satisfying the
vesting requirements of Section 3, the Award shall be immediately forfeited and
shall not become payable.
          (g) Rules of Construction. In the event that more than one event
occurs under this Section 4, the first event to occur shall be controlling and
shall determine the timing and amount of the Award payable. Under no
circumstances shall any provision of this Agreement be construed so as to
require payment to the Executive in excess of the Award amount set forth in
Section 2.
     Section 5. Payment of Award. Upon vesting pursuant to Section 3, the
Company shall pay the Award in cash as follows:
          (a) Tranche A. Payment of Tranche A shall be made as soon as
administratively practicable following the date upon which the vesting
requirements pursuant to Section 3(a) shall have been satisfied, but in no event
later than 90 days thereafter.
          (b) Tranche B. Payment of Tranche B shall be made as soon as
administratively practicable following the date upon which the vesting
requirements pursuant to Section 3(b) shall have been satisfied, but in no event
later than 90 days thereafter.
     Section 6. Forfeiture Policy. In the event of Executive’s Termination of
Employment (other than in connection with one of the events enumerated in
Section 4) after the 18-month anniversary of the Effective Date but before the
36-month anniversary of the Effective Date, the Executive shall repay the amount
of Tranche A to the Company as soon as administratively practicable following
the date of the Executive’s Termination of Employment, but in no event later
than 90 days thereafter.
     Section 7. Miscellaneous.
          (a) Binding Agreement. This Agreement is binding on and enforceable by
and against the parties, their successors, legal representatives and assigns.
          (b) Entire Agreement. This Agreement constitutes the whole agreement
between the parties relating to the subject matter hereof and supersedes any
prior agreements or understandings related to such subject matter.
          (c) Amendment of this Agreement. This Agreement may not be amended,
modified, or supplemented except by a written instrument executed by each of the
parties hereto.

5



--------------------------------------------------------------------------------



 



          (d) Restrictions on Transfer. The Award may not be sold, assigned,
transferred, encumbered, hypothecated or pledged in any manner (whether by
operation of law or otherwise) other than by will or applicable laws of decent
and distribution.
          (e) No Right to Continued Employment. The Executive’s right, if any,
to continue to serve the Company or its Subsidiaries or Affiliates as an
employee or otherwise will not be enlarged or otherwise affected by this
Agreement. This Agreement does not restrict the right of the Company or its
Subsidiaries or Affiliates to terminate the Executive’s employment at any time.
          (f) Changes in Capitalization. In the event of any change in the
outstanding Shares by reason of any stock split, stock dividend, split-up,
split-off, spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination, subdivision or exchange of shares, or any
distribution to stockholders other than a normal cash dividend, the Committee
shall make an appropriate adjustment to the Share price amount in
Section 3(b)(ii) as may be determined in the sole but reasonable discretion of
the Committee, and such adjustments shall be final, conclusive and binding for
all purposes.
          (g) Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect. If the making of any payment or the
provision of any other benefit required under this Agreement shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under this
Agreement, and if the making of any payment in full or the provision of any
other benefit required under this Agreement in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Agreement.
          (h) Waiver. Any party’s failure to insist on compliance with or
enforcement of any provision of this Agreement shall not affect its validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement.
          (i) General Rules of Construction. The headings given to the Sections
of this Agreement are solely as a convenience to facilitate reference, and are
not intended to narrow, limit or affect the substance or interpretation of the
provisions contained herein. The reference to any statute, regulation or other
provision of law shall be construed to include any amendment thereto or refer to
any successor thereof.
          (j) Section 409A. To the extent required by law, this Agreement and
the grant of the Award hereunder are intended to comply with the requirements of
Section 409A of the Code and the Treasury Regulations promulgated and other
official guidance issued

6



--------------------------------------------------------------------------------



 



thereunder (collectively, “Section 409A”), and this Agreement and the Award
shall be administered and interpreted in a manner that is consistent with such
intention. Notwithstanding the terms of Section 4 and Section 5, to the extent
that payment to the Executive is required to be delayed by six months pursuant
to Section 409A, such payment shall be made no earlier than the first day of the
seventh month following the Executive’s Termination of Employment.
          (k) Governing Law. This Agreement, to the extent not otherwise
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of New York without reference to principles of conflict of
laws, and construed accordingly.
          (l) Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall be deemed one and the same instrument.

              TRW AUTOMOTIVE INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            EXECUTIVE
 
             

7